           CASE 0:20-cv-02116-PJS-ECW Doc. 1 Filed 10/05/20 Page 1 of 8


                          UNITED STATES DISTRICT COURT                             WffiXP
                                                                                     ocl 0 5 2020
                                DISTRICT OF MINNESOTA
                                                                                 u,*. n,.*?!fY^n,,A-
                                                                                                     Lrn
Chester C. Graham,                             Court File No.           20-cv-2116 PJS/ECW

       Plaintiff,
V.


DirecTV, LLC,

       Defendant.


                                          COMPLAINT


1.     This action is brought by a consumer seeking statutory damages

against a telemarketer for violations of the Telephone Consumer Protection

Act of 1991 (*TCPA") 47 U. S. C. g 227 and Regulations issued thereunder

by the Federal COmmunications Commission ("FCC") and subsequent FCC

rulings and Declaratory Orders.

2.     By 1991 consumer complaints about abuses of telephone technology

and telemarketing "robocalls" prompted Congress to pass the TCPA.

3.     Senator Hollings, the TCPA's sponsor, described these calls as:

The scourge of modern civilization. They wake us up in the morning;
they interrupt our dinners at night; they force the sick and elderly
'out of bed; they hound us until we want to rip the telephone out of
the wall.l


1
  Osirio v. State Farm Bank. F. S. 8., 746 F.3d 1242, 1255-56 (11th Cn.2014) citing 137 Cong. Rec.
30821 (1ee1).



                                                          i*seANH\shD s
                                                          Iu.t.o,tt*q tut*
                                                              oct052o2o
                                                           I
             CASE 0:20-cv-02116-PJS-ECW Doc. 1 Filed 10/05/20 Page 2 of 8


4.        The FCC has recognized automated telephone calls are a greater

nuisance and invasion of privacy than calls made by a live operator.



                                 JURISDICTION AND VENUE

5.        TCPA cases may be held in federal courts.2

6.        Venue is proper in this district because the acts and omissions

complained of .occurred in this district and the Plaintiff resides in this district.



                                             PLAINTIFF

7.        Plaintiff Chester C. Graham ("Plaintiff") is a senior adult and resided in

Northfield, Minnesota, the County of Rice at all times relevant to this matter.

B.        Plaintiff owns a cell telephone with a number ending in 9014.



                                            DEFENDANT

9.        Defendant DirecTV, LLC ("Defendant") is a Delaware limited liability

company located at226O East Imperial Highwoy, El Segundo, California

90245-3504 and 575 Morosgo Drive NE, Room t4f67 Atlanta, Georgia

30324-3300.

10.       Defendant's Minnesota registered agent is C T Corporation system,

Inc., 1010 Dale Street North, St. Paul, Minnesota 55117-5603.




2
    Mimsv. Arrow Fin. Ser'vs.. LLC,565 U.S.368, 132 S. Ct.740, 181 L. Ed, BB1 (U. S. Sup. CL.2012).


                                                                                                      2
                   CASE 0:20-cv-02116-PJS-ECW Doc. 1 Filed 10/05/20 Page 3 of 8


      11.       Defendant is a provider of subscription television service nationwide,

      including Minnesota.

      t2.       Defendant has a history of engaging in mass calling campaigns without

      obtaining the consent of the recipients of the calls.

      13.        In 2005 Defendant paid a $5.3 million civil penalty to the Federal
      Trade Commission,(FTC) for calls to numbers listed on the National Do Not

      Call Registry maintained by the FTC and again in 2009 Defendant paid $2.31

      rnillion to settle with the FTC for.calling over 1,000,000 listed numbers.3

      L4.       Justia Dockets & Filings lists over 1,000 cases filed since 2004 against

      Defendant for alleged violations of consumer protection laws.

      15.       As of August 2020 the Better Business Bureau (BBB) closed 53,495

      complaints against the Defendant in the previous three years and 17,742

      complaints in the previous 12 months.

      16.       Defendant is a scofflaw and has determined that as long as Violating

      the law is profitable the occasional litigation and fines are an acceptable cost

      of doing business.



                                                        FACTS

                                  DEFENDANT'S CALLS               iO PMTNTIFF
"     L7.       Sunday, June 1, 20L9 at 11:07 am, Friday, June 14,                      2}tg at 3:24         pm
' .   and Saturday, June            L5,z}tg at7:11          pm Defendant used an automatic


      3
          FTC File No. 042-3039; Civ. No. SA CV 05-1211 and http:i/wr,rydftc.gov/opa/2005/12ldirectv.shim,



                                                                                                                  3
            CASE 0:20-cv-02116-PJS-ECW Doc. 1 Filed 10/05/20 Page 4 of 8


telephone dialing system (*ATDS") and an artificial or prerecorded voice to

place a telemarketing call Plaintiff's cell telephone.

18.      The caller ID feature of Plaintiff's cell telephone showed the number

(409) 203-5844 for the June 1 call, (207) 352-2049 for the June 14 call and

(965) 265-7773 for the June 15 call - all of which are so-called "spoof"

numbers, which when called played a recording that said the numbers were

"not recognized."
19.      When Plaintiff answered the calls he heard a recorded message

making a sales pitch for him to subscribe to 33 channels with free movies for

3 months through Defendant's television subscription service.

20.      The Defendant's three calls harmed the Plaintiff, tied up his telephone,

possibly blocking legitimate calls, depleted,the battery of his telephone, were

an invasion of privacy, a nuisance, an annoyance and wasted the Plaintiff's

time.a

2t.      Plaintiff will determine the mechanics of Defendant's use of an ATDS

with discovery.

22.      The Plaintiff never provided the Defendant with the number of his cell

telephone.

23.      The Defendant's use of an ATDS and an aftificial and.or prerecorded

voice was willful and knowing.


a See Unq   v. UniversalAcceptance Corn., 198 F. Supp.3d 1036, 1039 (D. Minn. 2016)(Kyle, J.) "The
receipt of even one unwanted call is [generally] enough to clear Article lll's low bar for a concrete injury."
and Sanduskv Wellness Ctr.. LLC v. Medtox Scientific. lnc., 250 F. Supp.3d 354,357 (D. Minn. 2017)"The
'vast majority' of post-Spokeo cases 'have concluded that the invasion of privacy, annoyance and wasted
time associated with robocalls is sufficient to demonstrate concrete irijury."
           CASE 0:20-cv-02116-PJS-ECW Doc. 1 Filed 10/05/20 Page 5 of 8


24.     Plaintiff does not have and never had an established business

relationship with the Defendant as defined at 47 cFR fl 64.L200(fX5)

25.     Plaintiff has never given Defendant express written consent, as defined

at 47 CFR fl 64.t200(fXB) to call him using an ATDS and an artificial and/or
prerecorded voice to send him telemarketing messages.s

26.     Defehdant,is a telemarketer as defined at 47 cFR fl 64.L200(fX11).

27.     Defendant's calls to Plaintiff were telemarketing messages as defined

at 47 cFR 11 64.L200(fX12).

28.     Defendant was engaged in telephone solicitation as defined at 47 CFR

1l   64.1200(fX14).

29.     Defendant's calls to Plaintiff were not made for religious, charitable or

emergency reasons.

30.     Plaintiff is requesting statutory liquidated damages and is under no

duty to mitigate damages.6

31.     The TCPA has a 4-year statute of limitations under 28 U.s.c.                      g

16sB(a).




5 "Once our written consent rules become effective . . .an entity will no longer be able to rely on
non-written forms of express consent to make autodialed or prerecorded voice calls, an'd thus could be
held fiabfe for making such calls absent prior written consent." /n Re Ru/es & Regulations tmptementing
the Tel. Consumer Prot. Act of 1991 , 227 FCC Rd. 1830, 1857 fl 68 (Feb. 20, 2012). This FCC Order took
effect on Oct. '16, 2013. See Soular v. Northern Tier Energy. LP. Civil No. 15-CV-556 (SBN/LIB) U. S.
Dist. Ct., D. Minn. Aug. 25, 2015. Also FCC Enforcement Advisory.

6 See Ross v. Garner Printing Co., 285 F.3d 2206,(8th Ctr.2002) and Powell v. West Asset Management,
|nc.,773 F. Supp.3d 761 (N. D. 111.2011).
        CASE 0:20-cv-02116-PJS-ECW Doc. 1 Filed 10/05/20 Page 6 of 8



32.   The Defendant's three calls to Plaintiff knowingly and willfully using'an

ATDS and an artificial and/or prerecorded voice violated g 227(b)(1)(A)(iii)of

the TCPA.


            PLAINTTFF'S REQUESTS FOR DEFENDANT'S pOLICy

32.   June   t5,20t9, August 25,2020 and again on September L0,2020,
Plaintiff sent letters to Defendant at both its El Segundo CA and Atlanta GA

headquarters - a total of six (6) requests - requesting a copy of Defendant's

policy regarding the National Do Not Call Registry rnaintained by the FTC.

33.   All letters were sent by lst Class U. S. Mail and the Plaintiff obtained   a

U. S. Postal Service Certificate of Mailing for each of the six letters.

34.   To date Plaintiff has not received a copy of Defendant's policy and

none of the six letters were returned to the-Plaintiff by the U. S. Postal

Service as undeliverable.

35.   As Defendant is a sophisticated, experienced and knowledgeable

telemarketer Defendant's failure to provide Plaintiff with its policy was willful

and knowing.

36.   Defendant's failure to promptly provide Plaintiff with a copy of its

policy violated 47 cFR n 64.1200(dX1) of the Regulations promulgated by

the FCC under the TCPSA and as such violated the TCPA pursuant to          g

226(b)(3) of the TCPA six (6) times.




                                                                                  6
           CASE 0:20-cv-02116-PJS-ECW Doc. 1 Filed 10/05/20 Page 7 of 8


                                    COUNT ONE

37.      Plaintiff restates and incorporates by reference paragraphs   1,   - 37,
supra.

38.      Defendant's three (3) calls to Plaintiff willfutly and knowingly using an

ATDS and an artificial and/or prerecorded voice violated      g 227(b)(lxAxiii)
of the TCPA three times and make Defendant liable for treble damages

under 9 227(b)(3) of the TCPA in the amount of 94,500.00.



                                    COUNT TWO

39.      Plaintiff restates and incorporates by reference paragraphs 1 - 38,

supra.

40.      Defendant's six (6) willful arid knowing failures to promptly provide

Plaintiff with a copy of its policy regarding the National Do Not Call Registry

maintained by the FTC violated 47 CFR fl 64.L200(d)(1) of the Regulations

promulgated by the FCC under the TCPA six (6) times and make Defendant

liable for treble damages under g 227(b)(3) of the TCpA in the amount of

$9,000.00.



                            DEMAND FOR JUDGMENT

4I.      Plaintiff Chester C. Giaham respectfully requests an Order of this Court

issuing a Judgment against Defendant DirecTV, LLC and in favor of Plaintiff

Chester C. Graham in the amount of 913,500.00




                                                                                     7
          CASE 0:20-cv-02116-PJS-ECW Doc. 1 Filed 10/05/20 Page 8 of 8




Date:
                              Chester C. Graham
                              Plaintiff and Attorney pro se
                              905 Forest Avenue - Apt. #2L4
                              Northfield MN 55057
                              Telephone: (507) 403-90L4
                              chester4T4@gmail.com




                           ACKNOWLEDGEMENT

        The undersigned acknowledges that he may be assessed costs,

Disbursements, witness fees and attorney fees pursuant to Minn. Stat.

5 s19.211.


                              Chester C. Graham
